Title: From Thomas Jefferson to Eliza House Trist, 17 September 1794
From: Jefferson, Thomas
To: Trist, Eliza House



Dear Madam
Monticello Sep. 17. 1794.

The inclosed letter came under cover to me not long since and before I could forward it to you I was attacked with a rheumatism which has kept me ever since, and still keeps me in incessant torment. Since that I have learnt by a letter from Mr. Ciracchi that he is arrived with his family at Boston. I have felt the obligation therefore, notwithstanding the pain in which I write, to accompany the letter with this apology.—You have been long promising us a visit, but have avoided fixing dates. You will always find here a family every member of which will be happy to receive you. Patsy presented me about a fortnight ago with a third grand-child, a daughter. It will […] for me to suppress my age, which in spight of my teeth […] attested by these multiplied witnesses, as well as by the pangs of disease which oblige me to conclude here with  assurances of the sincere esteem & respect of Dear Madam Your affectionate friend & servt

Th: Jefferson

